Argued January 3, 1934.
In this action of assumpsit for breach of contract, plaintiff appeals from the discharge of his rule for judgment, on part of his claim, for want of a sufficient affidavit of defense. The questions involved were purely questions of fact, as to which the opinion of the learned court below states: "The defendant has clearly and concisely set forth in its affidavit of defense and new matter facts indicating a prima facie legal defense to the whole of the plaintiff's claim." (Italics ours.) Under such circumstances, summary judgment was properly refused: Brannen v. Granite-Silberstein B.  L. Assn., 310 Pa. 278; Coral Gables, Inc. v. MacBroom, 311 Pa. 183.
The order of the court below is affirmed.